Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1)	Applicant’s amendments to the claims filed 06/23/2021 are accepted. Claims 10-13, 15, 17-18, 21-23, and 26-27 are amended and claim 16 is cancelled.
Response to Arguments
2)	Applicant’s arguments, see page 7, section titled “Claim Objections”, filed 06/23/2021, with respect to the claims have been fully considered and are persuasive.  The objections of claims 11, 15, 17-18, and 26 have been withdrawn. 
	Applicant’s arguments, see page 8, section titled “Claim Interpretation”, filed 06/23/2021, with respect to the claims have been fully considered and are persuasive.  The recitation of 35 112(f) of claim 10 has been withdrawn.
	Applicant’s arguments, see page 8, section titled “Sec. 112 Rejection”, filed 06/23/2021, with respect to the claims have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of claims 10-28 have been withdrawn.
	Applicant’s arguments, see page 8, section titled “Sec. 102 & 103 Rejections”, filed 06/23/2021, with respect to the claims have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(2) rejection of claims 10-15 and 23-28 as being anticipated by Julian et al. (W.I.P.O 2012103140); and the 35 U.S.C. 103 rejections of claims 21-22 as being unpatentable over Julian et al. in view of Daniel et al. (U.S. PGPUB 20150065961) have been withdrawn.
06/23/2021 have been fully considered but they are not persuasive. 
Applicants argue in section titled “Drawings” on page 7 that originally filed Fig. 3 has been amended to indicate the “extension” as reference number 15, in order to allow for withdrawal of the Drawing Objection filed 04/29/2021. While an amended Specification has been filed as of 06/23/2021, no amended Drawings appear to have been filed. However, following Applicant’s agreeance to submit the appropriate amended Drawings, obtained in the interview with David Frischkorn on 06/29/2021, and detailed below in the “Examiner’s Amendment” section of the current Office Action, the Drawing Objections have been withdrawn.
EXAMINER’S AMENDMENT
3)	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Frischkorn (Reg. No. 32833) on 06/29/2021.
The application has been amended as follows: 
Claim 10, line 12, “longitudinally cut-out” is amended to “longitudinally extending cut-out”
Claim 11, line 4, “the needle shield” is amended to “the needle shield,”
Claim 13, line 3, “the proximal direction” is amended to “a proximal direction”
Claim 14, line 3, “adjacent tongues” is amended to “adjacent tongues of the plurality of tongues”
Claim 25, line 1, “according to claim 23” is amended to “according to claim 24”
Claim 27, line 3, “through by the connector” is amended to “through the connector”
Claim 27, line 3, “the connector at a shield remover proximal end being connected to a proximal end of the protective cap” is amend to “the connector”
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Fig. 3 is to be amended to show the “extension” as reference number 15.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Allowable Subject Matter
4)	Claims 10-15 and 17-28 are allowed.
REASONS FOR ALLOWANCE
5)	The following is an examiner’s statement of reasons for allowance:
	Regarding claim 10, the closest prior art of record is Julian et al. (W.I.P.O 2012103140), hereinafter Julian. While Julian teaches a needle shield remover (Fig. 10A; 1000) for a medicament delivery device (Fig. 11; 600), the needle shield remover comprising: a generally tubular body (Fig. 10A; 1002 and 1004) having a longitudinal

at least one longitudinally extending cut-out (Fig. 10A; 1001a, and 1001b (described in page 49, line 19, but not shown)) at said distal area of said body adjacent and between the grip elements, wherein the grip elements are adapted to engaged an outer surface of a needle shield (Fig. 12; 612) when the needle shield remover is pushed onto the needle shield (as shown in Fig. 11), wherein the at least one longitudinally cut-out adjacent the grip elements enables a generally radial outwardly bias of the grip elements during the pushing action that facilitates mounting of the needle shield remover on the needle shield [Page 50, lines 3-8], and wherein the proximal end is arranged with a connector (Fig. 10A; 1010a/b) for engagement with a grip part (Fig. 11; 804a/b, and the external tubular portion marked generally as “800”) of a protective cap (Fig. 11; 800) of the medicament delivery device [Page 54, lines 14-18]; Julian fails to teach the needle shield remover comprising a large cut-out that extends in a distal direction about halfway along the longitudinal extension of the body.
The combined structure of the large cut-out that extends in a distal direction about half way along the longitudinal extension of the body imparts a novel and non-obvious function of the claimed invention; namely, the large cut-out allows for greater flexibility of the needle shield, thus helping prevent further movement of the needle shield after application - as noted by Applicant in paragraphs [0023-0024] of the Specification, as originally filed.

Conclusion
6)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/R.T.S./         	Examiner, Art Unit 3783                                                                                                                                                                                             	/BHISMA MEHTA/           Supervisory Patent Examiner, Art Unit 3783